 Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 1 of 12 PageID: 1




DEENA B. ROSENDAHL, ESQ. ATT ID 040181996
KAUFMAN, SEMERARO, & LEIBMAN, LLP
2 Executive Drive, Suite 530
Fort Lee, New Jersey 07024
T: 201-947-8855
F: 201-947-2402
E: jsantagata@northjerseyattorneys.com
Attorneys for Plaintiff

                           UNITED STATES DISTRICT COURT
                              DISTRICT OF NEW JERSEY
                                 NEWARK VICINAGE



    SAMANTHA VALESKY,

              Plaintiff,                    COMPLAINT FOR FMLA
    v.                                      VIOLATION AND
                                            DISCRIMINATION
    PRIME   EFS             and   FRANK
    MAZZOLA ,

              Defendants.



         Plaintiff, Samantha Valesky by and through her attorneys, Kaufman,

Semeraro & Leibman, LLP and pursuant to Fed.R.Civ.P. 8, alleges and states as

follows:

                             PRELIMINARY STATEMENT

         1.     The Plaintiff, Samantha Valesky (“Valesky”), brings this action

against Prime EFS ("Defendant") for violations of the Family and Medical Leave

Act (“FMLA”) 29 U.S.C. §2601, et seq., and New Jersey Law Against Discrimination

(“LAD”) N.J.S.A. 10:5-1 et seq.
 Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 2 of 12 PageID: 2




         2.   Defendant Prime EFS hired Plaintiff Valesky on or about November

14, 2017 as a Delivery Associate. During her tenure at Prime EFS, Plaintiff Valesky

excelled in her position and on or about August 14, 2019 she was promoted to the

position of Hiring Manager. Despite Plaintiff Valesky’s exemplary performance,

Defendants Prime EFS and Frank Mazzola interfered with Valesky's right to take

FMLA leave, required she continue to perform work against medical advice, and

ultimately terminated her based on her disability and/or perceived disability. As a

result, Plaintiff Valesky has suffered significant monetary damages.

                                 JURISDICTION

         3.   This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1331 and 29 U.S.C. § 2617, in that this is a civil action arising under the FMLA and

New Jersey LAD. This court also has supplemental jurisdiction over Plaintiff's

related claims arising under state and local laws pursuant to 28 U.S.C. § 1367(a).

                          VENUE AND JURISDICTION

         4.   Venue is proper in this district under 28 U.S.C. § 1391(b)(1), in that

Defendant resides in this district and a substantial part of the events or omissions

giving rise to the claim occurred in Bergen County which is located within the

Newark Vicinage of the United States District Court for the District of New Jersey.

         5.   The Court has supplemental jurisdiction over Plaintiff Valesky’s state

law claims because they arise from the same set of operative facts as her federal

claim.




                                          2
 Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 3 of 12 PageID: 3




                           FACTUAL BACKGROUND

      6.     Plaintiff Valesky resides in Hatboro Pennsylvania, is a Citizen of the

State of Pennsylvania and former employee of Defendant Prime EFS, LLC.

      7.     Plaintiff Valesky was at all times herein mentioned an employee of

Defendant Prime EFS, LLC as defined by the FMLA and the New Jersey Law

Against Discrimination.

      8.     Defendant Prime EFS is a New Jersey limited liability company with

headquarters located in Hasbrouck Heights, New Jersey and maintains offices and

does business in Carlstadt, New Jersey and Hasbrouck Heights, New Jersey.

      9.     Defendant Prime EFS is an employer as defined by the FMLA the New

Jersey Law Against Discrimination.

      10.    Defendant Frank Mazzola was at all times herein mentioned the

president of Defendant Prime EFS, LLC, was the person who denied and otherwise

interfered with Plaintiff Valesky’s rights to FMLA and was responsible for the

decision to unlawfully terminate Plaintiff Valesky.

      11.    Plaintiff Valesky began working for Defendant(s) on or about

November 14, 2017 as a Delivery Associate.

      12.    Plaintiff Valesky was promoted to the position of Dispatcher on or

about August 14, 2018.

      13.    Plaintiff Valesky promoted to the position of Hiring Manager in or

about October, 2018.




                                         3
 Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 4 of 12 PageID: 4




      14.    In the year prior to July 23, 2019, Plaintiff Valesky worked for Prime

EFS, LLC on a full-time basis, and had worked more than 1,250 hours.

      15.    Defendant Prime EFS, LLC employs more than 50 employees within a

75-mile radius of Plaintiff Valesky’s workplace.

      16.    During   her   tenure   of   employment,    Plaintiff   Valesky’s   work

performance met or exceeded Defendant’s legitimate expectations, evidenced in part

by Plaintiff’s promotions and payment of a bonus and the absence of any

disciplinary action or negative performance reviews ever having been issued.

      17.    On or about May 13, 2019 Plaintiff notified Defendant Prime EFS,

LLC of her need for spinal surgery and a medical leave of absence from work.

      18.    Plaintiff Valesky specifically asked Defendant Prime EFS employees

Lisa Pinto and Melanie Cervino for FMLA paperwork yet both refused to provide

the requested paperwork.

      19.    During the week of June 3, 2019, Plaintiff Valesky notified Defendant

Mazzola of her need for spinal surgery and a medical leave of absence from work.

      20.    Defendant Mazzola informed Plaintiff Valesky that she could take two

(2) weeks off of work but that she did not need an FMLA leave of absence.

      21.    Defendants failed to inform Plaintiff Valesky that in fact she was

entitled to take up to 12 weeks of job-protected leave under the FMLA for her own

medical condition, a condition which was so severe it required surgery.

      22.    Plaintiff Valesky underwent surgery on July 23, 2019.




                                          4
 Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 5 of 12 PageID: 5




      23.   Notwithstanding the above, Defendants required Plaintiff Valesky to

perform work during her medical leave of absence. By way of example only:

            a.     On July 23, 2019, Defendant Prime EFS employees Connor

       Hayes and Kherri Gomez directed employees to contact Plaintiff regarding

       work related questions and Kathleen Christ specifically requested Plaintiff

       respond to emails.

            b.     On the evening of July 23, 2019, Defendant Mazzola contacted

      Plaintiff to discuss work related issues.

            c.     On July 23, 2019, Plaintiff Valesky Defendant EFS employees

      Kherri Gomez, Melanie Cervino and Connor Hayes, as well as Defendant

      Frank Mazzola, that an EFS driver had sent Plaintiff Valesky a threatening

      email regarding his pay.

            d.     On or about July 24, 2019 Defendant Mazzola and Defendant

      Prime EFS, LLC employees Connor Hayes and Kherri Gomez called Plaintiff

      Valesky and informed her she was required to physically report to work in

      just one (1) weeks time. She was also directed to perform work during the

      first week of her convalescence.

            e.     On July 25, 2019 and July 26, 2019 Plaintiff Valesky was

      required to answer payroll questions from Defendant EFS employees

      because Defendant EFS employee, Kherri Gomez, instructed drivers to

      contact Plaintiff, despite the fact that Plaintiff was on a medical leave of

      absence.




                                          5
 Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 6 of 12 PageID: 6




              f.     From July 28, 2019 through July 31, 2019 Plaintiff Valesky was

       instructed by Defendant Prime EFS employee, BJ Lewis, to do hiring and

       answer emails through indeed.

              g.     on July 29, 2019 Defendant Mazzola instructed Plaintiff Valesky

       to run background checks and schedule interviews for prospective new hires.

              h.     On July 30, 2019 Plaintiff Valesky was instructed by Defendant

       Mazzola to schedule interviews for DEW2 (Elizabeth NJ) with Alison Zeno.

       24.    On July 28, 2019 Plaintiff Valesky notified Defendant Prime EFS

employee Connor Hayes that she was not well and had been instructed to return to

the hospital if her condition worsened. In fact, Plaintiff returned to the hospital the

next day for evaluation.      Notwithstanding, and as detailed above, Defendants

continued to require Plaintiff Valesky perform work.

       25.    On or about July 30, 2019 Plaintiff Valesky was forced to report to

work out of fear of being terminated despite not having received clearance from her

physician to return to work. At this time, Plaintiff Valesky was still in a neck brace

and had limited range of motion in her cervical spine.

       26.    Thereafter,   Plaintiff   Valesky   continued   to   perform   work   for

Defendants, despite not being cleared to return to work from her physician, out of

fear of losing her job.

       27.    Notwithstanding the Defendants’ agreement to provide her with two

(2) week paid leave, she never received a leave of absence as she was required to

continue to work during this time.




                                           6
 Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 7 of 12 PageID: 7




      28.    On August 13, 2019 Defendants contacted Plaintiff and directed her to

report to the Carlstadt, New Jersey Office the next day, despite the fact that

Plaintiff Valesky still had not been cleared by her physician.

      29.    On August 13, 2019 Plaintiff Valesky again informed Defendants she

had not yet been cleared to drive by her physician and was still recuperating from

her surgery yet Defendants insisted she report to the Carlstadt office the next day.

      30.    Plaintiff Valesky appeared at Defendants’ offices in Carlstadt, New

Jersey on August 14, 2019 and was terminated. After almost two years of

employment and no prior disciplinary record, the stated reason for her employment

was it was “not working out”.

      31.    Prior to Plaintiff Valesky’s surgery, none of her supervisors criticized

her work product or performance.

      32.    Plaintiff Valesky specifically notified Defendants that she was in a

neck brace, had limited range of motion in her cervical spine, was not cleared to

drive and in fact had not received clearance from her physician to return to work on

any level.

      33.    At all times relevant herein, Plaintiff Valesky was qualified to perform

her job duties with or without a reasonable accommodation.

      34.    At no time did Defendants or any of its employees suggest any type of

reasonable accommodation such as, inter alia, a modified work schedule or

providing additional time off due to Plaintiff Valesky’s medical condition.




                                          7
 Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 8 of 12 PageID: 8




       35.    Although Plaintiff was eligible for a protected leave of absence under

FMLA, Defendants interfered with her rights to this leave and denied Plaintiff an

FMLA job protected leave of absence.

       36.    Defendants allegedly terminated Plaintiff because it “was not working

out”. However, Defendants’ reason for terminating Plaintiff Valesky was pretext for

discrimination.

                                 COUNT ONE
        Interference in Violation of the Family and Medical Leave Act
                              29 U.S.C. 2615(a)(1)

       37.    Plaintiff Valesky repeats and realleges paragraphs 1 through 34

hereof, as if fully set forth herein.

       38.    Defendant Prime EFS, LLC is an employer covered by the FMLA

pursuant to 29 U.S.C. §2601 et seq. because it is a private business that employed

fifty or more employees for each working day for at least twenty workweeks in the

year prior to Plaintiff Valesky’s leave.

       39.    Plaintiff Valesky is an FMLA-eligible employee because she was

employed by Defendant Prime EFS, LLC for nearly twenty months, over a year and

a half, prior to requesting FMLA leave and had been employed by Defendant Prime

EFS, LLC for over 1,250 hours in the twelve-month period prior to her request.

       40.    Plaintiff Valesky was entitled to FMLA leave because of her own

medical condition, a condition which necessitated she undergo spinal surgery.




                                           8
 Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 9 of 12 PageID: 9




      41.    In accordance with the FMLA, on or about May 13, 2019 and again

during the week of June 3, 2019, Plaintiff Valesky notified Defendants that she

would need to take leave starting on July 23, 2019.

      42.    Defendants engaged in prohibited conduct under the FMLA by

interfering with, restraining, or denying Plaintiff Valesky’s rights provided under

the Act.

      43.    Defendants refused to provide Plaintiff Valesky a benefit to which she

is entitled under the FMLA in that it refused to allow Plaintiff Valesky to use the

full amount of FMLA leave available to her.

      44.    Defendants further discouraged Plaintiff Valesky from using any

FMLA leave by explicitly stating she did not need FMLA, demanding she perform

work during her period of convalescence, and refusing to provide her the FMLA

paperwork which would have provided her with job protection during the period of

her medical condition.

      45.    Defendants action foreclosed Plaintiff Valesky’s rights under the

FMLA, including but not limited to the right to a leave of absence from work to

recover from her medical condition, be returned to her position and to be free from

harassment for attempting to exercising her rights under the law.

      46.    As a direct and proximate result of Defendants’ wrongful acts and

omissions, Plaintiff Valesky has suffered and continues to suffer substantial losses,

including medical expenses, past and future lost wages and benefits. Plaintiff is




                                         9
Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 10 of 12 PageID: 10




also entitled to liquidated damages and attorneys' fees and costs, and other

damages as recoverable by law.

                                 COUNT TWO
                     New Jersey Law Against Discrimination

       47.     Plaintiff Valesky repeats and realleges paragraphs 1 through 44

hereof, as if fully set forth herein.

       48.     Plaintiff Valesky suffered from a cervical spine injury necessitating

surgery which constitutes a “disability” as that term is defined by the New Jersey

Law Against Discrimination (“NJLAD”).

       49.     Defendants were aware of Plaintiff Valesky’s disability and failed to

engage    in   an   “interactive   process”    to   determine   whether   a   reasonable

accommodation exists that would permit Plaintiff Valesky to perform the essential

functions of her job.

       50.     Plaintiff Valesky’s disability was a determinative and a motivating

factor in Defendants’ decision to terminate Plaintiff Valesky’s employment and

Defendants committed an additional violation of the NJLAD.

       51.     Defendants’ conduct was egregious, willful and wanton and in reckless

disregard of Plaintiff Valesky’s rights, and involved the participation of Defendants’

upper management, thereby warranting an award of punitive damages.

       52.     In taking actions that Defendants knew were a breach of Defendants’

duty under the NJLAD, and knowingly giving substantial assistance or

encouragement to the unlawful conduct of their employer, Defendant Mazzola is

individually liable under the NJLAD.



                                              10
Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 11 of 12 PageID: 11




       53.    As a result of Defendants’ unlawful conduct, Plaintiff Valesky suffered

economic damages including loss of income and benefits and also suffered emotional

distress.

       54.    As a direct and proximate result of Defendants’ wrongful acts and

omissions, Plaintiff Valesky demands judgment be entered against Defendants

awarding Plaintiff Valesky compensatory damages, inclusive of front and back pay,

emotional distress damages, punitive damages, reasonable attorney's fees and

expenses pursuant to N.J.S.A. 10:5-27.1 and any other relief the Court deems

proper and just.

                               COUNT THREE
             Wrongful Discharge in Violation of the New Jersey Law
                           Against Discrimination

       55.    Plaintiff Valesky repeats and realleges paragraphs 1 through 52

hereof, as if fully set forth herein.

       56.    Plaintiff Valesky belongs to a class protected under the NJLAD by

virtue of her physical disability.

       57.    Defendants are “employers” within the meaning of the NJLAD,

N.J.S.A. 10:5-5(e), and as such was prohibited from discriminating in employment

on the basis of disability.

       58.    At all times pertinent to this lawsuit, the Plaintiff Valesky was an

“employee,” N.J.S.A. 10:5-5(f), as defined under the NJLAD.

       59.    Defendants participated in unlawful employment practices when they

discriminated against the Plaintiff in terms, conditions, and privileges of




                                         11
Case 2:20-cv-04567-CCC-MF Document 1 Filed 04/20/20 Page 12 of 12 PageID: 12




employment due to her disability when Defendants refused to provide Plaintiff

Valesky a reasonable accommodation and terminated Plaintiff Valesky.

       60.    Plaintiff Valesky is entitled to compensatory and punitive damages, as

well as attorney's fees and costs resulting from violations of the NJLAD.

                              DEMAND FOR RELIEF

       WHEREFORE, Plaintiff demands judgment on all counts for:

       A. Award Plaintiff for her past and future loss of wages and benefits, plus

interest;

       B.     Award     Plaintiff   liquidate   damages    pursuant   to    29   U.S.C.

§2617(a)(1)(A)(iii);

       C.     Award Plaintiff front pay (including benefits);

       D.     Award to Plaintiff emotional distress damages;

       E.     Award to Plaintiff all costs and reasonable attorneys' fees incurred in

connection with this action; and

       F.     Grant Plaintiff such additional or alternative relief as the Court deems

just and proper.

                   JURY DEMAND PURSUANT TO FED.R.CIV.P. 38(b)

       Plaintiff demands trial by jury on all issues so triable.


Dated: April 20, 2020

                                                      Deena B. Rosendahl
                                                ____________________________________
                                                      DEENA B. ROSENDAHL, ESQ.




                                           12
